Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 06/16/2022.  Claims 1-20 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 6 which recites the method and user equipment (UE) for transmitting channel state information (CSI) by a user equipment (UE) in a communication system, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to method comprising: receiving, from a base station (BS), configuration information via radio resource control (RRC) signaling, the configuration information comprising information indicating whether CSI feedback is associated with a non-coherent joint transmission (NCJT) mode; generating at least one CSI based on the NCJT mode, in response to the information indicating that the CSI feedback is associated with the NCJT mode; and transmitting the generated CSI to the BS..
The prior art of record, also does not teach or suggest the method and base station as recited in claims 11 and 16 comprising: transmitting, to a user equipment (UE), configuration information via radio resource control (RRC) signaling, the configuration information comprising information indicating whether a CSI feedback is associated with a non-coherent joint transmission, (NCJT) mode; receiving at least one CSI from the UE based on the NCJT mode, in response to the information indicating that the CSI feedback is associated with the NCJT mode; and processing the at least one CSI based on the configuration information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631